Citation Nr: 1609538	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 for anxiety disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1979, from July 1980 to April 1986, and from February 2003 to October 2004. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, the May 2009 rating decision granted service connection for anxiety disorder and assigned a 10 percent rating effective November 14, 2008, the date of the Veteran's claim for service connection.  In a subsequent July 2015 rating decision, the RO granted a 30 percent disability rating for anxiety disorder effective November 14, 2008.  As such, the Board will address whether a rating in excess of 30 percent is warranted for the entire initial rating period on appeal.  

The issue on appeal was previously remanded by the Board in May 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination.  This was accomplished, and the claim was readjudicated in a July 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's anxiety disorder has more nearly approximated occupational and social impairment with reduced productivity due to symptoms of anxiety, depression, hypervigilance, and sleep impairment to include frequent nightmares.



CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for an initial disability rating of 50 percent, but no higher, for anxiety disorder has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2045).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Veteran's appeal for a higher initial rating for anxiety disorder arises from his disagreement with the initial evaluation following the grant of service connection for anxiety disorder, no additional notice is required.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Further, the Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claim in May 2009, April 2013, February 2015, and July 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in detail below, the Board finds that the April 2013 and February 2015 VA examination reports are of reduced probative value.  However, the May 2009 and July 2015 VA opinions and findings are adequate.  The examination reports considered all the pertinent evidence of record, the Veteran's statements and symptoms, and discussed the relevant rating criteria.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

For the entire initial rating period, the Veteran is in receipt of a 30 percent evaluation under Diagnostic Code 9413 for anxiety disorder.  A 30 percent rating is assigned when anxiety causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2015).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9413.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 
GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed patient who avoids friends, neglects family, and is unable to do work). 

A GAF Score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g, sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for Anxiety Disorder

The Veteran maintains that his psychiatric disability, diagnosed as anxiety disorder, is more severe that what is contemplated by the currently assigned 30 percent disability rating.

Upon review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's anxiety disorder more nearly approximates occupational and social impairment with reduced reliability and productivity.

The evidence includes a May 2009 VA psychiatric examination.  During the evaluation, the Veteran reported symptoms of depressed mood, frustration, difficulty sleeping, difficulty concentrating, and an exaggerated startle response. The Veteran was employed and reported being married.  The Veteran indicated that he had 5 to 10 friends and that he enjoyed leisure activities such as exercise,
motorcycle riding, and fishing.  Upon mental status examination, the examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed. Psychomotor activity and speech were unremarkable, attitude was attentive, affect was constricted, and mood was frustrated.  The examiner stated that the Veteran's memory, attention, judgment and insight were intact, thought processes and content were unremarkable, and the Veteran was oriented to person, time, and place.  The Veteran did have sleep impairment in that he was able to sleep for only 3 to 4 hours,
and he reported experiencing nightmares and flashbacks of combat.  There were no homicidal or suicidal ideations.  The examiner diagnosed anxiety disorder, not otherwise specified, and assigned a GAF score of 65, indicative of mild symptoms or some difficulty in social, occupational, or school functioning. 

In April 2013, the Veteran was afforded a VA examination.  The VA examiner noted the Veteran's reports that he felt much calmer and was sleeping on his medications, some residual anxiety, and that the Veteran denied "significant" depression.  The VA examiner reported that the only symptoms that applied to the Veteran's diagnosis for rating purposes were anxiety and chronic sleep impairment.  The examiner also noted that the Veteran had lost his job because of a DUI charge stemming from an alcohol-related motor vehicle accident, and that the Veteran and his wife had separated and lost their home to foreclosure.  The Veteran also stated that he had no friends.  The VA examiner assigned a GAF score of 68, and noted it reflected mild-to-moderate anxiety that "may contribute to some social avoidance occasionally."

Although the April 2013 VA examiner reported that the Veteran's claims file and medical records were reviewed, the examiner did not comment on the Veteran's VA treatment records, including symptoms and social and occupational effects the Veteran had reported to his VA mental health providers.  For example, from June 2010 to May 2012, the Veteran's treating VA providers assigned numerous GAF scores between 50 and 60.  The Veteran had reported three suicide attempts, two of which involved the Veteran walking into traffic while drunk, and the most recent in May 2011.  See July 2011 VA psychiatry note; June 2010 VA psychiatry telephone note; and September 2009 MHC Initial Evaluation Note.  The Veteran's VA treatment records also showed a pattern of part-time employment and job losses.  See, e.g., December 2010 Psychiatry Note (working part time as a truck driver); September 2010 Psychiatry Note (working part-time doing remodeling); July 2010 Psychiatry Note (Veteran filed for unemployment, out of work after truck broke down); February 2010 Neurology Note (Veteran unemployed after being laid off); December 2009 History and Physical Note (Veteran laid off from warehouse job, also a substitute bus driver); September 2009 MHC Initial Evaluation Note (Veteran reported seasonal work).  Although the April 2013 VA examiner noted that the Veteran and his wife had separated, and that the Veteran reported he had no close friends, the examiner did not expand upon the reasons behind the Veteran's separation from his wife, or his social isolation. 

There also appear to be inconsistencies in the Veteran's reported symptoms in the VA mental health appointments surrounding his April 2013 VA examination, and the April 2013 VA examination report.  In May 2012, the Veteran's treating VA mental health provider noted that after the Veteran lost his job due to the DUI charge, the Veteran reported feeling sad most days and isolating from others.  The Veteran reported frequent nightmares and flashbacks, sporadic moments of anger with anger outbursts, as well as difficulties getting things accomplished and focusing on a particular task.  The Veteran further reported sleep interruptions, but declined medication "since he fe[lt] the need to respond in case of an attack."  The VA mental health provider assigned a GAF score of 55-60.  In August 2013, the Veteran denied any lasting episodes of depression, but reported feeling anxious in crowds, and a worsening of anger, and noted the symptoms became worse with the onset of a new job three months prior.  The Veteran reported feeling hypervigilant when in public places, and that he was worried about getting angry and getting into a physical fight, and therefore avoided public places as much as he could.  The Veteran reported continued difficulties with sleep, low energy and motivation, and nightmares and flashbacks.  A new medication was prescribed for the Veteran's anxiety and depression.  A GAF score of 60-65 was assigned.

In a January 2015 VA treatment record, the Veteran reported some improvement in depression.  The Veteran stated that he had come to accept his divorce and wanted to move on.  He also stated that he had been trying to stay connected to his children. The Veteran reported that he had decreased his alcohol intake to 80 ounces of beer and 4-5 shots of scotch 3 to 4 times per week.  He reported that he no longer drank daily and was not drinking in the morning.  The Veteran denied suicidal or homicidal ideation, but reported that he continued to have difficulty sleeping.  
The Veteran continued to report hypervigilance and anxiety at bedtime.  He noted that he was often preoccupied with someone trying to break in the house.  
The Veteran also endorsed hearing chattering on a daily basis for several years, which was noted to intensify when worrying about having to defend his home.  The Veteran was unemployed at the time.  Upon mental status examination, the Veteran's mood was noted to be better and the Veteran stated that his friends helped him get out of the house.  Affect was full and speech was regular.  Judgment and insight were fair.  

The Veteran was afforded another VA examination in February 2015.  During the evaluation, the Veteran reported symptoms of anxiety "at least once or twice a week," hypervigilance, nightmares, daily depression, and anhedonia.  The Veteran denied current suicidal or homicidal ideation.  However, the Veteran stated that in approximately 2005 he attempted to overdose on alcohol because "I didn't feel like I was worth anything."  He added that in 2009 he became intoxicated and was going to run his motorcycle off the road, but he "ran out of gas and threw it in the ditch or whatever."  

The February 2015 VA examiner did not provide an opinion as to the degree of social and occupational impairment resulting from the Veteran's service-connected anxiety disorder.  Further, while the February 2015 examiner found that the Veteran could have been overendorsing symptoms during psychiatric testing, the examiner did not provide any details regarding the test results (such as scores).  The Board acknowledges that a medical professional may make a finding that a Veteran is overendorsing symptoms or that he is malingering.  However, an examiner must provide a more detailed explanation for his conclusion than what was provided in the February 2015 report.  Moreover, the February 2015 VA examiner did not address the Veteran's reports in his VA mental health treatment notes regarding his psychological symptoms.  This is especially problematic given that a December 2014 VA psychiatry note reflects that the Veteran endorsed "worsening depression and anxiety."  The Veteran's dosage for Fluoxetine (medication for depression) was also increased at this time.

Pursuant to the Board's May 2015 remand, the Veteran was afforded another VA examination in July 2015.  During the evaluation, the Veteran reported having been recently divorced.  He also stated that he had seven children and that he was currently living with his new girlfriend.  The Veteran stated that he enjoyed riding his motorcycle and going to church.  The Veteran also stated that he attempted suicide sometime in 2006.  Specifically, the Veteran stated that he took pills and alcohol and walked in the middle of the street, but a man stopped him and pulled him to safety.  The Veteran was arrested, but was not hospitalized at the time of the claimed event.  The Veteran also reported being employed for the last four months.  He also reported receiving VA mental health treatment, but stated that he had not sought treatment for approximately eight months to a year.  The examiner noted that the Veteran had symptoms of anxiety, chronic sleep impairment, and nightmares.  
The examiner then stated that a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning.  

Recent VA treatment records from February 2015 to June 2015 do not show that the Veteran has received mental health treatment; however, he has been continuously prescribed anti-anxiety medication.  

Based upon review of all the lay and medical evidence of record, the Board finds that for the entire initial rating period on appeal, the evidence is at least in equipoise as to whether the Veteran's anxiety disorder symptoms are productive of occupational and social impairment with reduced reliability and productivity.  As discussed in detail above, the Veteran has consistently reported symptoms of anxiety, depression, hypervigilance, and sleep impairment to include frequent nightmares.  The Veteran's GAF scores have ranged from 50 to 68.  The Board has reviewed the entirety of the evidence with regard to the Veteran's symptoms and impairment due to the service-connected psychiatric disorder more nearly approximates occupational and social impairment with reduced reliability and productivity.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's anxiety disorder more nearly approximates a 50 percent disability rating for the entire initial rating period on appeal.

The Board further finds that, for the entire initial rating period on appeal, the Veteran's anxiety disorder does not more nearly approximate occupational and social impairment, with deficiencies in most areas.  Here, the Veteran has reported symptoms of depression and anxiety, but these symptoms have not caused the Veteran to be unable to function independently.  Further, the Veteran has reported that he was living with his girlfriend, enjoys exercising, riding his motorcycle, attending church, and has some friends with whom he socializes.  Moreover, although the Veteran has changed employment on several occasions during the appeal period, it does not appear that these changes are related to his psychiatric disability.  For example, during the July 2015 VA examination, the Veteran reported that he had previously been a truck driver, but quit as a result of a motorcycle accident.  Prior to that, he reported being a correctional officer, but stated that he changed careers so that he could "make more money."  These statements by the Veteran do not suggest that the Veteran had occupational impairment as a result of his service-connected anxiety disorder.  

Further, although the Veteran has reported past suicide attempts, his statements regarding these events have been inconsistent and, therefore, of reduced probative value.  In VA treatment records, the Veteran reported that two of his attempts involved walking into traffic while drunk.  See July 2011 VA psychiatry note; June 2010 VA psychiatry telephone note; and September 2009 MHC Initial Evaluation Note.  However, during the February 2015 VA examination, the Veteran stated that in 2005, he attempted to overdose on alcohol.  The Veteran did not report that he had attempted to walk into traffic.  Moreover, during the February 2015 VA examination, the Veteran stated that in 2009, he attempted to run his motorcycle off the road.  On the other hand, during the July 2015 VA examination, the Veteran only reported one prior suicide attempt in 2006, and noted that he tried to walk into traffic.  In a July 2011 VA treatment record (in Virtual VA), the Veteran reported that in May 2011, he rode his bike against traffic; however, the Veteran did not report this incident during the April 2013, February 2015, or July 2015 VA examinations.  The Veteran has also denied any current suicidal or homicidal ideation during the VA examinations discussed above.  

Even considering the Veteran's purported suicide attempts, the Veteran's overall psychiatric symptoms do not demonstrate occupational and social impairment in "most areas," such as work, family relations, judgment, thinking, or mood as contemplated by a 70 percent disability rating.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013) (finding that although the veteran's symptomatology is the primary consideration, § 4.130 also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas").

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall psychiatric picture for this period is adequately contemplated by the 50 percent rating granted herein. The Veteran does suffer from sleep problems, but this is specifically listed under the criteria for even a 30 percent rating, as are depression and anxiety, which are both symptoms contemplated under the 30 percent disability rating.  Disturbance of motivation and mood and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  Further, the record shows that the Veteran's self-care, conversation, and thought process have been normal.  

Moreover, although the Veteran has reported depression symptoms, his statements regarding the severity and duration of his symptoms have been inconsistent.  During the April 2013 VA examination, the Veteran denied significant depression.  In the January 30, 2015 VA treatment session, the Veteran stated that he had some improvement in depression and was able to get out of the house with his friends.  However, only days later (during the February 3, 2015 VA examination), the Veteran reported daily depression.  The Board finds that the weight of the evidence does not more nearly approximate "near-continuous" depression as contemplated by the 70 percent rating criteria.  For these reasons, the Board finds that a disability rating of 50 percent, but no higher, is warranted for the initial rating period on appeal.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's anxiety disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's anxiety disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9413, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's anxiety disorder was manifested by intermittent anxiety, depression, hypervigilance, and sleep impairment to include frequent nightmares. 
These symptoms and impairments are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Moreover, a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the record indicated that the Veteran is currently employed as an associate in receiving at a home improvement store.  See July 2015 VA examination report.  As such, the issue of TDIU is not raised in this case.


ORDER

An initial disability rating of 50 percent, but no higher, for anxiety disorder not otherwise specified, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


